Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 10/12/2020 is acknowledged.
Claim 1 is directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 8, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
in line 9 of Claim 1, delete “a” before “first measure” and insert --the--;
in line 2 of Claim 2, insert --in step (9)-- after “analyzing”;
in line 1 of Claim 4, insert --the step of (6)-- before “obtaining”;
in line 1 of Claim 6, insert --(4)-- before “obtaining”;
in line 2 of Claim 6, insert --(7)-- before “obtaining”;
in line 5 of Claim 6, delete “CFU’s” and insert --CFUs--;
in line 1 of Claim 7, insert --the step (9)-- before “analyzing”;
in line 1 of Claim 10, insert --the step (7)-- before “obtaining”;
in line 2 of Claim 11, insert --the step (9)-- before “analyzing”;
in line 1 of Claim 12, insert --the step (10)-- before “disposing”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the same organism" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the organism" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the pathogen" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to inclusion of steps (1) – (10) in the sequence as set forth in the claims. Prior art of record, individually or in combination, does not specifically teach or fairly suggest an infection control method comprising: (1) creating, by a computer-based system, an asset record for each of one or more assets within a facility; (2) tagging, by the computer-based system, each asset with a barcode or RFID tag associated with each asset record; (3) obtaining, by the computer-based system, a first location for each asset; (4) obtaining, by the computer-based system, a first measure of pathogen contamination for each asset; (5) acquiring, by the computer-based system, the first location and a first measure of pathogen contamination for each asset as a first set of data; (6) obtaining, by the computer-based system, a second location for each asset after passage of a prescribed length of time; (7) obtaining, by the computer-based system, a second measure of pathogen contamination for each asset after passage of the prescribed length of time; (8) acquiring, by the computer-based system, the second location and second measure of pathogen contamination for each asset as a second set of data; (9) analyzing, by the computer-based system, the sets of data to generate a report including a list of assets identified as critical control points; and (10) disposing, by the computer-based system, a residual self-sanitizing coating composition on each asset identified as a critical control point. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an infection control method as set forth in the claims. See also examiner’s statement of reasons for allowance in paragraph 8 on pp. 6-7 of Office Action mailed 5/09/2019 in application No. 16/013,185
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 10668180, 20080102485, 20090275075, 20160306934.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799